Exhibit 10.1
2010 EXECUTIVE OFFICER INCENTIVE COMPENSATION PLAN
PURPOSE: The purpose of the Executive Officer Incentive Compensation Plan is to
attract, motivate and retain qualified executive officers and to maximize
Company performance against pre-defined operating objectives.
BACKGROUND: The Executive Officer Incentive Compensation Plan is a core
component of the overall compensation package for the Company’s executive
officers. The program affords the executive officers the opportunity to be
financially rewarded based on actual results and affords the Company cash
conservation when business objectives are not achieved.
PLAN SUMMARY: Executive officers participate in the Plan. Potential incentive
compensation under the Plan is based on each participant’s position, salary
level, and Company performance against pre-defined objectives. Eighty percent of
actual incentive compensation is paid quarterly based on year-to-date net
revenues and operating income results versus the Plan targets. Of this 80%,
one-half is based on the Company’s performance against its year-to-date net
revenues targets and the other one-half is based on the Company’s performance
against its year-to-date operating income targets. The remaining 20% is paid
after the end of the fiscal year based on fiscal year net revenues and operating
income results versus the Plan targets.
PLAN DETAIL: The basis for incentive compensation is the Company’s year-to-date
results versus the net revenues and operating income targets evaluated
quarterly. Eighty percent of the potential bonuses are determined and payable
quarterly and 20% of the potential bonuses are determined and payable after the
end of the fiscal year. Actual payment, if any, is made in the month following
the completion of each fiscal quarter, after review of the results by the
Compensation Committee, except for payment relating to net revenues and
operating income >100% of targets. Over achievement, if any, is measured based
on the net revenues and operating income performance for the year and paid after
the close of the fiscal year, after review of the results by the Compensation
Committee, but no later than March 14, 2011.
Note: New executive officers will be considered for participation at the
discretion of the Compensation Committee. Payments, if any, will be on a
pro-rata basis.

 



--------------------------------------------------------------------------------



 



INCENTIVE COMPENSATION PAYMENT CALCULATIONS
BONUS FORMULA
(% TO YTD NET REVENUES
TARGET     X     FACTOR     X     SALARY     X     RATE     X     .1) +
(% TO YTD OPERATING INCOME
TARGET     X     FACTOR     X     SALARY     X     RATE     X     .1)
FACTOR DETERMINATION

          % TO NET REVENUES   FACTOR
< 85%
    .5  
85% to 89%
    .7  
90% to 94%
    .85  
95% to 98%
    .95  
99% to 100%
    1.0  
101% to 102%
    1.1  
103% to 104%
    1.25  
105% to 106%
    1.5  
107% or more
    1.8  

          % OPERATING MARGIN   FACTOR
<85%
    .5  
85% to 89%
    .7  
90% to 94%
    .85  
95% to 98%
    .95  
99% to 100%
    1.0  
101% to 104%
    1.1  
105% to 109%
    1.25  
110% to 117%
    1.5  
118% or more
    1.8  

Notes:
The percentages of actual net revenues or operating income compared to targets
shall be rounded to the nearest whole percent for purposes of determining the
Factor. Any amount earned for overachievement of the net revenues and/or
operating income targets in accordance with the portion of the potential bonus
determined and payable quarterly is paid after the end of the fiscal year only.
For purposes of this Plan, operating income will exclude any expense for
overachievement payments under any Company incentive compensation plan and any
adjustments to the Company’s deferred tax asset valuation allowance, and the
Compensation Committee may, in its discretion, adjust net revenues and/or
operating income to eliminate the impact, if any, of other unusual or
non-recurring charges and benefits such as from sales of assets, acquisitions,
technology licenses or non-cash write-downs of assets. Any litigation expenses
will be excluded in setting the operating income targets and any litigation
expenses incurred will be excluded from the calculation of payments. For the
purpose of determining the “Factor” used to calculate the operating margin
portion of the plan, the percent to the operating margin plan above 100 percent
to plan will be reduced by the percentage points that actual sales results are
below 100 percent to plan. ICP overachievement payments shall not exceed
50 percent of the Company’s operating margin overachievement without approval by
the Compensation Committee of the Board of Directors.

 



--------------------------------------------------------------------------------



 



EXECUTIVE OFFICER INCENTIVE COMPENSATION PLAN
ADMINISTRATION GUIDELINES

•   This Plan shall be administered by the Company’s Compensation Committee,
which is authorized to interpret this Plan, to make, amend and rescind rules and
regulations relating to this Plan, to make awards under this Plan, and to make
all other determinations under this Plan necessary or advisable for its
administration.   •   All determinations, interpretations and constructions made
by the Compensation Committee shall be final and conclusive.   •   The
Compensation Committee reserves the right to pay bonuses to participants beyond
those, if any, called for by the Plan, less than those called for by the Plan,
or to defer payment of bonuses based on the Company’s cash position at the time
of the planned payout; provided that the payout shall be made on or before
March 14, 2011.   •   Rights under this Plan may not be transferred, assigned or
pledged.   •   Nothing in this Plan confers any participant any right to
continued employment and does not interfere with the Company’s right to
terminate an employee’s employment.   •   Net revenues and operating income will
be as reported in the Company’s Form 10-Q and 10-K, except operating income will
exclude any expense for overachievement payments under any Company incentive
compensation plan and any adjustments to the Company’s deferred tax asset
valuation allowance, and the Compensation Committee may, in its discretion,
adjust net revenues and/or operating income to eliminate the impact, if any, of
other unusual or non-recurring charges and benefits such as from sales of
assets, acquisitions, technology licenses or non-cash write-downs of assets. Any
litigation expenses will be excluded in setting the operating income targets and
any litigation expenses incurred will be excluded from the calculation of
payments.   •   A participant must be a full-time employee in good standing at
the time of actual payment in order to receive any payment under the Plan. No
payment will be made to any person who leaves the full-time employ of the
Company before the payment date. No payment will be made to any person who is
subject to a formal, written performance action plan.   •   Any over achievement
payment earned due to actual net revenues or operating income exceeding net
revenues or operating income targets will be paid after the end of the fiscal
year based on final year-end net revenues or operating income results versus the
net revenues or operating income targets.   •   Participation in this Plan will
be suspended during periods of personal time off days beyond the allowable
amount, long-term disability periods, or any other leave of absence. Actual
payment reductions and/or discontinuation of participation in the program for
the remainder of the fiscal year will be at the discretion of the Compensation
Committee.

 



--------------------------------------------------------------------------------



 



•   Earned payments under the portion of the potential bonus determined and
payable quarterly, except for payments relating to over achievement, are
intended to be paid after the close of each fiscal quarter based on year-to-date
performance versus the net revenues and operating income targets. Payments under
the portion of the potential bonuses determined and payable after the end of the
fiscal year, and any over achievement relating to the portion of the potential
bonuses determined and payable quarterly, shall be paid after the close of the
fiscal year. In either case, actual payment will be made as soon as practicable
after net revenues and operating income are determined and after review of the
results by the Compensation Committee, but no later than March 14, 2011.

•   Payments under the portion of the potential bonus determined and payable
quarterly will be made for “catching up” on a year-to-date basis. For example,
if the Company finishes the first quarter below the net revenues and/or
operating income targets, participants can recoup their full first quarter bonus
not earned at the conclusion of the first quarter by “catching up” by the end of
the second quarter.

 